Citation Nr: 1827255	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-55 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of a Veteran who served on active duty from October 1955 to September 1959. The Veteran died in January 2017.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2018, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's respiratory disability, to include COPD, was not incurred in, aggravated by, or otherwise related to service.






CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include COPD, are not met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). Here, the duty to notify was satisfied by a January 2012 letter. See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained. The agency of original jurisdiction (AOJ) arranged for a VA examination which was held in August 2012. The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's COPD are sufficient for rating purposes. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008). 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter of service connection, and that no further development of the evidentiary record in this matter is necessary. See generally 38 C.F.R. § 3.159(c)(4). The Appellant has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.


Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be established either by showing direct service incurrence or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain diseases are considered chronic, per se, and therefore may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of service unless clearly attributable to incurrent causes. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). 

If chronicity (permanency) in service is not established, or is legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). The term chronic disease, whether as shown during service or manifest to a compensable degree within the presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience. Lay statements are qualified to establish that an event or circumstance occurred if the statements are provided by a person who has personal knowledge of and provides information about matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A claim will be granted if the evidence supports it or if the evidence for and against the claim is equally balanced (this is sometimes called "relative equipoise"). 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

An August 2012 VA examination provided a diagnosis of chronic obstructive pulmonary disease (COPD). Therefore, the Veteran had a current disability.

In his substantive appeal (form 9) dated in November 2016, the Veteran stated that he was exposed to asbestos while serving on board the USS San Pablo AGS. He reported that he did not wear any protection and asbestos was falling on him "like snow" for three years. The Veteran stated he was exposed to asbestos on the ship regularly due to his active duty job. See January 2012 Statement in Support. Therefore, the Board finds the Veteran did have an in-service event, exposure to asbestos. 

A treatment note dated in March 1995 states the Veteran worked on a ship in the Navy and he reported asbestos on the ship. The Veteran also reported working as a plumbing steam fitter following service. He placed and removed asbestos insulation and worked around asbestos workers. The Veteran reported smoking one pack of cigarettes per day from the age of 18 to his 30s, and approximately three cigarettes per day subsequent to that time. The treating physician diagnosed the Veteran with pulmonary asbestosis and asbestos related pleural disease. The physician advised the Veteran to quit smoking, which he said he would take under consideration.

An February 1996 examination report by Dr. R.R. stated the Veteran had been a steam fitter plumber and welder. The report states that the Veteran has a long standing history of cigarette smoking, but he had recently cut down to two or three cigarettes a day in an effort to stop.

The Veteran was afforded a VA examination in August 2012. The Veteran reported exposure to asbestos while in service. He also told the examiner that after separation he worked as a plumber and a steam fitter and was exposed to asbestos from 1971 to 1995. The report states the Veteran was receiving private disability benefits after an impression of asbestosis was made and he received compensation from the companies he worked with. 

The August 2012 VA examiner opined that the Veteran's respiratory condition was not related to events in military service. The VA examiner stated that the Veteran did not meet the criteria for asbestosis. The Veteran was previously diagnosed with asbestosis based on a 1995 physician's progress note "regarding PFTs of restrictive lung disease and an x-ray finding of pleural plaques." The VA examiner explained that a chest x-ray was taken as part of the 2012 VA examination and pleural plaques were not present. Furthermore, the examiner stated that pleural plaques are not diagnostic for asbestosis but are rather markers of asbestos exposure. Finally, the examiner explained that the Veteran had over 25 years of asbestos exposure after separation, as well as exposure to welding fumes and cement dust, and a 12-15 year pack year history of smoking. 

The Veteran submitted a private opinion from his primary care doctor, R.B., dated in September 2016, which listed a diagnosis of asbestosis and found it was at least as likely as not caused by or a result of service. Dr. R.B.'s rationale was "feel has some causation."

The Appellant testified during the March 2018 Board hearing that she and the Veteran believed his respiratory disability was related to his service because he did not wear protection while in the Navy but that in his subsequent jobs he always wore a mask or had some kind of protection.

The Board finds that the probative medical evidence of record weighs against the Appellant's claim. The August 2012 examiner noted that although the Veteran at one time had pleural plaques, which are markers of asbestos exposure, he also had 25 years of exposure to asbestos, welding fumes, cement, and a 12-15 year pack history of smoking, all following service. The Board acknowledges the Veteran's and the Appellant's belief that his respiratory disability was cause by his service and their explanation that the Veteran wore protective gear after service but not during service.  The Board does not question the credibility of these statements. However, determining the cause of his disability is a complex medical question that requires medical expertise beyond the competence of the Veteran or Appellant, lay persons. 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). As a result, the Board gives the Veteran's and the Appellant's statements (about the cause of his respiratory disability) less probative weight than the medical opinion of the August 2012 VA examiner. The examiner conducted an in-person examination of the Veteran, and considered his lay statements (including his statements about when he wore a mask and protective gear, and when he did not), medical history and claims file.

Furthermore, the September 2016 opinion by Dr. R.B. does not provide adequate information to assess the claim. Dr. R.B. did not provide a rationale beyond "feel has some causation." This is vague and does not provide sufficient reasoning (as required by law) for the opinion to be used as probative evidence. The treatment notes dated in March 1995 and February 1996 provide diagnoses but no opinion as to the cause of the Veteran's disability. Neither of these treatment notes provide opinions as to the cause of the Veteran's respiratory disability.

In summary, the competent (i.e., in this case, medical) evidence of record is against the claim. Therefore, the Board finds that the preponderance of the evidence is against granting service connection for a respiratory disability. 




ORDER

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


